Exhibibt 10.1

 

EXECUTION COPY

 

NINTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS NINTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is dated
as of November 25, 2013 and is effective as of the Amendment Effective Date (as
defined in Section 6), by and among SYNTA PHARMACEUTICALS CORP., a Delaware
corporation (“Borrower”), SYNTA SECURITIES CORP., a Massachusetts corporation
(“Guarantor”; together with the Borrower, each a “Loan Party” and, collectively,
the “Loan Parties”), GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation, acting in its capacity as agent (“Agent”) for the lenders under the
Loan Agreement (as defined below) (“Lenders”), and the Lenders.

 

W I T N E S S E T H:

 

WHEREAS, the Loan Parties, Lenders and Agent are parties to that certain Loan
and Security Agreement, dated as of September 30, 2010 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”;
capitalized terms used herein have the meanings given to them in the Loan
Agreement except as otherwise expressly defined herein), pursuant to which
Lenders have agreed to provide to Borrower certain loans and other extensions of
credit in accordance with the terms and conditions thereof; and

 

WHEREAS, the Loan Parties have requested that Agent and Lenders amend a certain
provision of the Loan Agreement, and Agent and Lenders are willing to grant such
requests in accordance with, and subject to, the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Loan Parties, Lenders and Agent
hereby agree as follows:

 

1.                                                                                     
Acknowledgment of Obligations.  Borrower hereby acknowledges, confirms and
agrees that all Term Loans made prior to the date hereof, together with interest
accrued and accruing thereon, and fees, costs, expenses and other charges owing
by Borrower to Agent and Lenders under the Loan Agreement and the other Debt
Documents, are unconditionally owing by Borrower to Agent and Lenders, without
offset, defense or counterclaim of any kind, nature or description whatsoever
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting creditor’s rights
generally.

 

2.                                                                                     
Amendment to Loan Agreement.  Subject to the terms and conditions of this
Amendment, including, without limitation, the conditions precedent to
effectiveness set forth in Section 6 below, the Loan Agreement is hereby amended
as follows:

 

(a)                                                                                
Section 3.4(c) of the Loan Agreement is hereby amended by deleting such
subsection in its entirety and substituting in lieu thereof the following:

 

Effect of Occurrence of IP Security Interest Event.  After November 29, 2013,
immediately upon the occurrence, if at all, of an IP Security Interest Event
(1) Borrower shall automatically and irrevocably and without any further action
by Agent or any other party be deemed to pledge and grant to Agent a continuing
first priority lien on and security interest in, upon, and to all right,

 

--------------------------------------------------------------------------------


 

title and interest of Borrower in and to all now owned and hereafter acquired
Intellectual Property, (2) Agent shall be automatically authorized to file any
UCC financing statements or financing statement amendments to perfect such
security interest in Intellectual Property, (3) the IP Security Agreements
delivered to the Agent in escrow on the Closing Date pursuant to
Section 4.1(g) shall be automatically released from escrow and Agent shall be
automatically authorized to file such IP Security Agreements (the schedules to
which may be updated by Agent if Borrower acquires or develops additional
Intellectual Property between the Closing Date and the IP Security Interest
Event) with the United States Patent and Trademark Office or United States
Copyright Office, as applicable, and (4) Borrower shall promptly execute such
other agreements and take such other actions as Agent may reasonably request to
establish, evidence or perfect Agent’s security interest in the Intellectual
Property.

 

3.                                                                                     
Representation and Acknowledgement Regarding IP Security Interest Event. The
Loan Parties represent and warrant to the Agent and Lenders that, prior to
giving effect to the amendment to the Loan Agreement set forth in this
Amendment, no IP Security Interest Event has occurred at any time prior to the
Amendment Effective Date.  Further, the Loan Parties acknowledge and agree that
(a) Agent and Lender’s willingness to retroactively amend Section 3.4(c) of the
Loan Agreement set forth in Section 2 above shall not be interpreted or deemed
to constitute a course of conduct or course of dealing as it relates to any
future IP Security Interest Event; and (b) Agent and Lenders shall continue to
have all rights set forth in the Loan Agreement and other Debt Documents with
respect to the occurrence of any future IP Security Interest Event.

 

4.                                                                                     
No Other Consents or Amendments.  Except for the amendment set forth and
referred to in Section 2 above, the Loan Agreement and the other Debt Documents
shall remain unchanged and in full force and effect.  Nothing in this Amendment
is intended, or shall be construed, to constitute a novation or an accord and
satisfaction of any of Borrower’s or Guarantor’s Obligations or to modify,
affect or impair the perfection or continuity of Agent’s security interests in,
security titles to or other liens, for the benefit of itself and the Lenders, on
any Collateral for the Obligations.

 

5.                                                                                     
Representations and Warranties.  To induce Agent and Lenders to enter into this
Amendment, each Loan Party does hereby warrant, represent and covenant to Agent
and Lenders that after giving effect to this Amendment (a) each representation
or warranty of the Loan Parties set forth in the Loan Agreement is hereby
restated and reaffirmed as true and correct in all material respects (without
duplication of any materiality qualifier contained therein) on and as of the
date hereof as if such representation or warranty were made on and as of the
date hereof (except to the extent that any such representation or warranty
expressly relates to a prior specific date or period), (b) no Default or Event
of Default has occurred and is continuing as of the date hereof and (c) each
Loan Party has the power and is duly authorized to enter into, deliver and
perform this Amendment and this Amendment is the legal, valid and binding
obligation of each Loan Party enforceable against each Loan Party in accordance
with its terms.

 

6.                                                                                     
Conditions Precedent to Effectiveness of this Amendment.  This Amendment shall
become effective as of September 30, 2013 (the “Amendment Effective Date”) upon
satisfaction of the following conditions:

 

2

--------------------------------------------------------------------------------


 

(a)                                                                                
Agent shall notify Borrower in writing that Agent has received one or more
counterparts of this Amendment duly executed and delivered by the Loan Parties,
Agent and Lenders, in form and substance satisfactory to Agent and Lenders;

 

(b)                                                                                
Both before and after giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing;

 

(c)                                                                                 
Agent shall have received an amendment fee in immediately available funds in the
amount of $15,000.00, for benefit of the Lenders in accordance with their Pro
Rata Shares, which fee shall be fully earned and non-refundable when paid; and

 

(d)                                                                                
Agent shall have received all other documents and instruments as Agent or any
Lender may reasonably deem necessary or appropriate to effectuate the intent or
purpose of this Amendment.

 

7.                                                                                     
Release.

 

(a)                                                                                
In consideration of the agreements of Agent and Lenders contained herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, each Loan Party, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent and each Lender and
their respective successors and assigns, and their respective present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (Agent, Lenders
and all such other persons being hereinafter referred to collectively, as the
“Releasees” and individually, as a “Releasee”), of and from all demands,
actions, causes of action, suits, covenants, contracts, controversies,
agreements, promises, sums of money, accounts, bills, reckonings, damages and
any and all other claims, counterclaims, defenses, rights of set-off, demands
and liabilities whatsoever (individually, a “Claim” and collectively, “Claims”)
of every name and nature, known or unknown, suspected or unsuspected, both at
law and in equity, which any Loan Party or any of its respective successors,
assigns, or other legal representatives may now or hereafter own, hold, have or
claim to have against the Releasees or any of them for, upon, or by reason of
any circumstance, action, cause or thing whatsoever which arises at any time on
or prior to the Amendment Effective Date, including, without limitation, for or
on account of, or in relation to, or in any way in connection with the Loan
Agreement or any of the other Debt Documents or transactions thereunder or
related thereto.

 

(b)                                                                                
Each Loan Party understands, acknowledges and agrees that its release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.

 

(c)                                                                                 
Each Loan Party agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

 

8.                                                                                     
Covenant Not To Sue.  Each Loan Party, on behalf of itself and its respective
successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and

 

3

--------------------------------------------------------------------------------


 

irrevocably, covenants and agrees with and in favor of each Releasee that it
will not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Releasee on the basis of any Claim released, remised and discharged by the Loan
Parties pursuant to Section 7 above.  If any Loan Party or any of its respective
successors, assigns or other legal representatives violates the foregoing
covenant, each Loan Party, for itself and its successors, assigns and legal
representatives, jointly and severally agrees to pay, in addition to such other
damages as any Releasee may sustain as a result of such violation, all
attorneys’ fees and costs incurred by any Releasee as a result of such
violation.

 

9.                                                                                     
Advice of Counsel.  Each of the parties represents to each other party hereto
that it has discussed this Amendment with its counsel.

 

10.                                                                              
Severability of Provisions.  In case any provision of or obligation under this
Amendment shall be invalid, illegal or unenforceable in any applicable
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

11.                                                                              
Counterparts.  This Amendment may be executed in multiple counterparts, each of
which shall be deemed to be an original and all of which when taken together
shall constitute one and the same instrument.

 

12.                                                                              
GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE WITHOUT REGARD TO THE PRINCIPLES THEREOF REGARDING
CONFLICTS OF LAWS.

 

13.                                                                              
Entire Agreement.  The Loan Agreement as and when amended through this Amendment
embodies the entire agreement between the parties hereto relating to the subject
matter thereof and supersedes all prior agreements, representations and
understandings, if any, relating to the subject matter thereof.

 

14.                                                                              
No Strict Construction, Etc.  The parties hereto have participated jointly in
the negotiation and drafting of this Amendment.  In the event an ambiguity or
question of intent or interpretation arises, this Amendment shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Amendment.  Time is of the essence for this Amendment.

 

15.                                                                              
Costs and Expenses.  Loan Parties absolutely and unconditionally agree, jointly
and severally, to pay or reimburse upon demand for all reasonable fees, costs
and expenses incurred by Agent and the Lenders that are Lenders on the Closing
Date in connection with the preparation, negotiation, execution and delivery of
this Amendment and any other Debt Documents or other agreements prepared,
negotiated, executed or delivered in connection with this Amendment or
transactions contemplated hereby.

 

[Signature Pages Follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Ninth Amendment to Loan
and Security Agreement to be duly executed and delivered as of the day and year
specified at the beginning hereof.

 

BORROWER:

 

SYNTA PHARMACEUTICALS CORP.

 

 

By:

/s/ Keith Ehrlich

 

Name:

Keith Ehrlich

 

Title:

Chief Financial Officer

 

 

 

GUARANTOR:

 

SYNTA SECURITIES CORP.

 

 

By:

/s/ Keith Ehrlich

 

Name:

Keith Ehrlich

 

Title:

Director

 

 

NINTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

AGENT AND LENDER:

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

By:

/s/ Alan Silbert

 

Name:

Alan Silbert

 

Title:

Its Duly Authorized Signatory

 

 

NINTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

LENDER:

 

MIDCAP FUNDING III, LLC

 

 

By:

/s/ Luis Viera

 

Name:

Luis Viera

 

Title:

Managing Director

 

 

NINTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------